DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Response to Arguments
Applicant's amendments filed 04/12/2022 have been entered and fully considered, however, applicant’s arguments as filed are fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “performing predetermination notification based on information related to a length of the housing in a first direction” is still not positively recited) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues and concludes that Seike does not disclose the newly amended features of claim 1 such as “the first direction intersects with a conveying direction of the printing medium” as now recited in claim 1.
However, in reply examiner asserts that further explanation and citations have been provided where Seike has been successfully shown to teach all the limitations of claim 1 as recited, for instance, Seike discloses that in the reverse conveyance path 37, a conveyance roller 37a is arranged, and a recording sheet switched back to a switchback conveyance path 52 in the sheet post-processing unit 5 is switched. When the recording paper is supplied to the reverse conveyance path 37, the recording paper is conveyed by the conveyance roller 37a, and the recording paper is introduced into the main conveyance path 36 at an upstream side of the registration roller 36d, and is conveyed to the main conveyance path 36 again toward the transfer roller 31d. In other words, an image can be formed on the rear surface of the recording sheet, paragraph 32.
For further details please see the rejection(s) described in detail below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seike et al., JP 2006-213467.
Regarding claim 1, Seike discloses a printing apparatus (multifunction machine 1, paragraph 14) comprising: 
a printing head (image forming unit 3 which includes image forming system 31 as a printing unit and a paper conveyance system 32, paragraph 20) configured to move in a first direction (main conveyance path 36) and perform printing of an image on a printing medium (recording paper stored in paper cassette 33 travels through the sheet conveyance system 32 with main conveyance path 36 and post processing paths 51-52 to be printed by the image forming unit 3 and for performing post processing, paragraphs 21-30) wherein the first direction intersects with a conveying direction (reverse conveyance path 37)  of the printing medium (note that in the reverse conveyance path 37, a conveyance roller 37 a is arranged, and a recording sheet switched back to a switchback conveyance path 52 in the sheet post-processing unit 5 is switched. When the recording paper is supplied to the reverse conveyance path 37, the recording paper is conveyed by the conveyance roller 37 a, and the recording paper is introduced into the main conveyance path 36 at an upstream side of the registration roller 36d, and is conveyed to the main conveyance path 36 again toward the transfer roller 31d. In other words, an image can be formed on the rear surface of the recording sheet, paragraph 32); 
a conveying roller (conveyance roller 37) configured to convey the printing medium in the conveying direction (note that conveyance roller 37a is arranged for supplying the recording paper to the reverse conveyance path 37, the recording paper is conveyed by the conveyance roller 37a so that an image can be formed on the rear surface of the recording sheet, paragraph 32);
a housing (the housing of The image forming unit 3 includes an image forming system 31 as a printing unit and a paper conveyance system 32 including sheet discharge tray 8, paragraphs 20, 56) configured to house the printing head (printing unit/fixing unit, paragraphs 20, 30) and the conveying roller (conveyance roller 37) and be expandable and contractible in the first direction (housing with tray 8 can be expanded/contracted in stages 1 to 3, paragraphs 56) (sheet discharge tray 8’s expansion/contraction intersects perpendicularly with sheet conveying direction (consisting of paths 36, 51-52) via roller 74 as shown in fig. 2 as paper cross direction where sheet discharge tray 8 can be moved in a direction along the sheet conveying direction, see paragraphs 41-42, 57-62); 
and at least one processor (control unit 90, paragraph 72) configured to cause the printing apparatus to perform predetermined notification (message) based on information related to a length of the housing in the first direction (warning message is displayed on display unit 915 based on length of discharge tray 8, paragraphs 59-60, 75-76), 
wherein the conveying roller is incapable of conveying the printing medium having a predetermined size in a case where the length of the housing in the first direction is a first length and is capable of conveying the printing medium having the predetermined size in a case where the length is a second length larger than the first length and wherein the predetermined notification is performed in a case where the length of the housing corresponds to the first length (note that “When corresponding to A4 length size specifically, for example where the delivery tray 8 is shrunken and the size of a record paper is used in B4 length or A3 length, it is judged as Yes at Step S8. In this way, when "Yes" is determined in step S 8, the control unit 90 displays a message prompting expansion of the paper discharge tray 8 on the liquid crystal display panel of the operation unit 915 (step S 6), and monitors the 1 paper detection sensor 91 and the 2-paper detection sensor 92. It is monitored whether at least one of the sensors is switched from ON to off (Step S 7). Then, when the user who sees this warning message expands the paper discharge tray 8, and thus, at least one of the 1 paper detection sensor 91 and the 2-paper detection sensor 92 is switched from ON to OFF (Yes in Step S 7). After that, the control unit 90 starts the printing process (Step S 4), and when the printing process is performed until the end (Yes in Step S 5), it returns to the standby state until the next printing request is made”, paragraph 76).
Regarding claim 2, Seike further discloses wherein, in a case where the predetermined notification is performed by the at least one processor, the printing head performs the printing based on the information related to the length of the housing indicating the information corresponding to the first length (see paragraphs 75-76, printing is performed based on sheet information such as A4 size (first length) which can be accommodated by expansion of discharge tray).
Regarding claim 3, Seike further discloses wherein the printing head (printing unit) starts the printing in a case where the printing head receives a printing command (printing and post printing processing such as stapling is performed based on print request, paragraphs 39, 51, 77). 
Regarding claim 4, Seike further discloses wherein the at least one processor performs the predetermined notification if the information represents the information corresponding to the first length in the case where the printing command is received (printing is commenced based on print request, paragraphs 51, 77, and paragraph 76, where printing is performed when print request is issued where sheet information such as A4 size (first length) which can be accommodated by expansion of discharge tray). 
Regarding claim 17, Seike further discloses wherein the second length is a maximum length in the first direction of the housing, and the at least one processor performs the predetermined notification in a case where the length of the housing is not the second length (warning message is provided when length is not the right length see paragraphs 59-60, 76). 
Regarding claim 18, Seike further discloses the at least one processor (control unit 90) configured to obtain data targeted for printing and size information that designates a size of paper used in the printing based on the data (control unit 90 receives print request with sheet size information for printing data on i.e. A4 sheet, paragraphs 74-76), wherein the printing head performs the printing of an image based on the obtained data, and the at least one processor performs the predetermined notification based on the obtained size information and on the information related to the length of the housing (printing is commenced based on print request, paragraphs 51, 77, where message is displayed when printing can’t be performed when print request is issued where sheet information needs to be accommodated by expansion of discharge tray, paragraph 76). 
Regarding claim 19, it recites similar features, as claim 1, except claim 19 is a method claim. Thus, arguments made for claim 1 are applicable for claim 19.
Regarding claim 21, Seike further discloses wherein the predetermined notification is performed based on the information related to the length of the housing indicating information corresponding to the first length (message is displayed when printing can’t be performed since length of the discharge tray need to be expanded related to length/size of sheet information which needs to be accommodated by expansion of discharge tray, thereby a warning message is provided when length is not the right length, see paragraphs 59-60, 76). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seike et al., JP 2006-213467 in view of Deguchi, US 2003/0202083.
Regarding claim 5, Seiki discloses housing is configured to expand and contract by being slid in a sliding direction as the first direction (discharge tray 8 can be slid in a forward/backward direction by contracting/expanding it, paragraphs 56-60).
Seiki fails to further disclose that printing head is loaded on a carriage that reciprocates in the first direction, and the carriage moves while being supported by a supporting unit that expands and contracts along with sliding of the housing.
However, Deguchi teaches printer (expandable printer, paragraph 26) includes a carriage (carriage 10), wherein printing head (printing head 11) is loaded on a carriage (carriage 10) that reciprocates in the first direction (paragraph 26-27), and the carriage moves while being supported by a supporting unit that expands and contracts along with sliding of housing (paragraphs 49-55).
Seiki and Deguchi are combinable because they both teach expanding and contracting the housing of printer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Seiki with the teachings of Deguchi for the benefit of providing an expandable/contractible type portable printer which is capable of establishing a large amount of expansion/contraction while ensuring a high coupling strength between an enclosure and opposite outer jackets when the printer is in use (Deguchi: paragraph 0008).
Regarding claim 6, Seiki further discloses the at least one processor (control unit 90, paragraph 72) is configured to obtain position information related to a position of a slidable member in the housing as the information related to the length of the housing in the first direction, wherein the at least one processor performs the predetermined notification based on the obtained information (see paragraphs 59-60, 74-76). 
Regarding claim 7, Seiki further discloses wherein the at least one processor further notifies of information indicating whether the printing is feasible based on the position obtained information (see paragraphs 75-76). 
Allowable Subject Matter
Claims 8-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts, Seike, Deguchi along with Fujino, US 2020/0039773 and Suzuki, US 2019/0016159 which teach expandable/contactable printer and adjusting the tray on which print medium is placed and providing notifications accordingly and adjusting the carriage which includes a print head such that to expand and contract the carriage carrying the print head but fail to teach “wherein the control unit performs control of the printing and processing associated with the printing, and the obtainment unit performs - 24 -10184727US01 first obtainment to obtain the position information on the housing in activation processing in a case of activating the apparatus, second obtainment to obtain the position information on the housing in the printing before the printing unit performs the printing, and third obtainment to obtain the position information on the housing in maintenance processing on the apparatus” as recited in claim 8. 
Claims 9-16 are dependent upon claim 8, therefore would also be allowable based on their dependency on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujino, US 2020/0039773 - teach adjusting the tray on which print medium is placed and providing notifications accordingly.
Suzuki, US 2019/0016159 – teaches controlling each print nozzles of the print head.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672